Title: To James Madison from Vincent Gray, 29 November 1808
From: Gray, Vincent
To: Madison, James



Sir,
Havana 29. November 1808

Several vessels hav’g arrived here from Spain bringing Late and important advices relative to the affairs of that Country I embrace the present opportunity to enclose you the paper of last Even’g, as I could not get a file to forward to you.
Several Importt. Documents have been received here from Madrid, and one in particularly from Dn. Pedro Cevallos, giving a particular account of the whole proceedings in service Since & before the period of Ferdinands being proclaimed King of Spain.  Cevallos is Secretary of State & Count Florida Blanca declared President of the Supreme Junta for Life; with the title of His Majesty.
When the New Constitution appears I will transmit A Copy thereof to you.  The new Change and the appointment of Florida Blanca was proclaimed thro’ the Streets on Saturday in the usual Manner and the New Government acknowledged.
On last Even’g the Captain Genl. received from Bayonne the New Constitution of Spain under the New King Joseph and a commission appointing him Captain General &c with Commissions and &c for other officers of this Island in the Civil Department, which were this Morn’g laid before the Cavildo & cheif officers of the Governt. and after reading the new Constitution and one of the Dispatches, all the others were with the Said Constitution Committed to the flames by a Negroe in presence of Said officers with Shouts of Indignation and Contempt.
Most of the Traitors in Spain & the Indies have been published, a Copy of which as it has arrived here, I will obtain and forward to you by the next Vessel.
Many of them have been already executed in Spain and among the Number was de Vigura late Intendt. here, who was torn to pieces.
Casa Calv has fled to Bayonne as well as Genl. O Farrell of this place & a Number of others well Known to you.
All their property will be Confiscated, here & elsewhere.
Referg you to next Per the Citizen, I remain in haste, Sir, Very respectfully Your Mo. Ob Servt.

Vincent Gray

